DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed March 25, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11-12, 14 and 18-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim Rejections - 35 USC § 112 – Not Further Limited (New Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites 0.02 weight % to 2.0 weight % of oleanic acid and 0.01 weight % to 1.0 weight % eugenol which is a wider range than the .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103 - Obviousness
Claims 11-12, 14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,263,048). The rejection is maintained. Claims 15-17 are cancelled. 	
	Yang et al. disclose oral care compositions comprising calcium phosphate complexes. The composition comprise mixtures of antibacterials. These include oleanolic (oleanic) acid and phenolic compounds such as eugenol. The antimicrobials may be used in mixtures. The phenolic compounds comprise 0.01 to about 5% of the oral care compositions (col. 5, line 52 to col. 6, line 13). Other antibacterial agents comprise 0.1% to about 3% by weight. The eugenol and oleanolic acid are antibacterial and therefore meet the method of increasing the antibacterial effect of an oral care composition. 
	 Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. It would have been obvious to one of ordinary skill in the art at the time the invention was 
	In regard to additional antibacterial agents, Yang et al. encompass embodiments comprising a mixture of eugenol and oleanic acid as the only antibacterial agents in the disclosed compositions. 
In regard to the ratio, The prior art does not disclose the exact claimed values 2:1 to 3:1 acid to salt, but does overlap based on the amounts of phenolic compound, 0.01 to about 5%, and antibacterial agent, 0.1% to about 3%, that may be used in the disclosed compositions.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Therefore the composition of the instant claims are obvious over Yang et al.

Response to Arguments
The Examiner submits that the claims recite “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See MPEP 2111.03, III.  However in the instant case, it is not clear which components the phrase “consisting essentially of” include and exclude. Therefore the claims are not limited to “teaching only oleanic acid and eugenol together”. Further, the claims recite that the antibacterial mixture comprises 0.04 weight % to 2.80 weight % of a mixture of antibacterial agents based on the total weight of the oral care composition. However the combination of oleanic acid and eugenol can only make up at the most 0.75 weight % of the oral care composition. 

Conclusion
Claims 11-12, 14 and 18-22 are rejected.
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612